Dismissed; Opinion Filed May 16, 2019.




                                           In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                    No. 05-19-00013-CV

               DALLAS CENTRAL APPRAISAL DISTRICT, Appellant
                                  V.
                     DART TRANSIT COMPANY, Appellee

                    On Appeal from the 134th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-17-11988

                           MEMORANDUM OPINION
               Before Chief Justice Burns, Justice Myers, and Justice Carlyle
                                 Opinion by Justice Myers


      Before the Court is the parties’ May 6, 2019 joint motion to dismiss. We grant the

motion.

      We dismiss the appeal. See TEX. R. APP. P. 42.1(a).




                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE


190013F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 DALLAS CENTRAL APPRAISAL                            On Appeal from the 134th Judicial District
 DISTRICT, Appellant                                 Court, Dallas County, Texas
                                                     Trial Court Cause No. DC-17-11988.
 No. 05-19-00013-CV         V.                       Opinion delivered by Justice Myers. Chief
                                                     Justice Burns and Justice Carlyle
 DART TRANSIT COMPANY, Appellee                      participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

     Subject to any agreement between the parties, it is ORDERED that appellee DART
TRANSIT COMPANY recover its costs of this appeal from appellant DALLAS CENTRAL
APPRAISAL DISTRICT.


Judgment entered this 16th day of May, 2019.




                                               –2–